Citation Nr: 1801813	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for skin cancer and, if so, whether the reopened claim may be granted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tonsillar cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1951 to September 1955 and from December 1955 to August 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen his previously denied claims for service connection for prostate, tonsillar, and skin cancers, and denied his claim for service connection for a heart condition.  He submitted a timely notice of disagreement with this determination.

An April 2016 rating decision granted service connection for prostate cancer that was assigned an initial 100 percent rating from April 27, 2015.  This action represents a full grant of the benefits sought as to the Veteran's claim.  

A statement of the case (SOC) was issued in April 2016 regarding the Veteran's skin and tonsillar cancer, and heart, disability claims.  He perfected an appeal specifically limited only to his claims regarding skin and tonsillar cancer.  See 5/3/16 Form 9.  Although a December 2017 statement from the Veteran's representative addressed the heart disability claim, the Veteran did not perfect an appeal as to this issue, and the matter was not certified for appellate consideration at this time.  Thus, the Board will confine its consideration to the claims as set forth on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The reopened claim for entitlement to service connection for tonsillar cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A July 2009 rating decision denied the Veteran's request to reopen his previously denied claim for service connection for a skin cancer disorder and confirmed and continued a prior denial of service connection for tonsillar cancer; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the July 2009 decision, that denied the Veteran's request to reopen his previously denied claim for service connection for skin cancer and continued a prior denial of service connection for tonsillar cancer, raises a reasonable probability of substantiating the claims.

3.  Resolving doubt in the Veteran's favor, the medical and other evidence of record shows that his current skin cancer disability, including basal and squamous cell carcinomas, is due to a disease or injury during active military service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied the Veteran's request to reopen his previously denied claim for service connection for skin cancer and continued a prior denial of service connection for tonsillar cancer is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  The evidence received since the July 2009 RO decision is new and material as to the claims of entitlement to service connection for skin and tonsillar cancer disorders, and the claims are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for skin cancer, including basal and squamous cell carcinomas, are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Rating decisions become final unless a notice of disagreement is received within one year of the decision.  38 U.S.C. § 7105(c).  If new and material evidence is received during the appeal period, VA will consider the evidence to have been received in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Once a decision becomes final it can only be reopened, if new and material evidence is received.  38 U.S.C. § 5108.

An October 2005 rating decision denied service connection for skin cancer, including basal cell carcinoma, and tonsillar cancer, on the basis that, while there was evidence of diagnosis of, and treatment for, basal cell carcinoma and tonsillar cancer, there was no evidence that either were due to the Veteran's active service including his exposure to herbicides.  Tonsillar cancer and basal cell carcinoma were not shown to be associated with exposure to herbicides and there was no service department confirmation of his exposure to herbicides during active service.

The evidence of record at the time of the October 2005 rating decision included the Veteran's report of constant and prolonged sun exposure and exposure to Agent Orange while serving as a heavy equipment operator and supervisor at Korat Air Force Base in Thailand during the Vietnam Era, and information he submitted regarding the effects of exposure to herbicides.  See 4/28/05 Correspondence; 5/9/05 VA 21-4138 Statement in Support Claim; 6/29/05 VA 21-4138 Statement in Support of Claim.  

The evidence also included the Veteran's service treatment records that do not discuss complaints or diagnosis of, or treatment for, skin and tonsillar cancer, and service department records that show he served at Korat Air Force Base in Thailand from May 1966 to April 1967 and was a construction equipment operator.  See 1/7/05 Military Personnel Record, page 16; 10/31/05 VA 21-3101 Request for Information; 10/13/06 STR Medical.  

The evidence also included post-service medical records showing the Veteran's treatment for basal cell carcinoma on his right cheek in November 2000 and on his left cheek and right ear in June and September 2003, respectively, and squamous cell carcinoma of the left tonsil in November 2001 treated with radiation therapy and on the left scalp in December 2001.  See 9/22/03 Medical Treatment Record Government Facility, pages 1, 4-5, 7; 4/1/05 Medical Treatment Record Government Facility (1st set), pages 1, 8-13, 57, 64-69; 9/22/03 Medical Treatment Record Non Government Facility (1st set), pages 16-19; 9/22/03 Medical Treatment Record Non Government Facility (2nd) set, pp. 1-14; 9/22/03 Medical Treatment Record Non Government Facility (3rd set); 9/22/03 Medical Treatment Record Government Facility (2nd set).  Squamous cell carcinoma of the right temple was found and treated in January 2005.  See 6/29/05 Medical Treatment Record Non Government Facility, pages 6-9.   

In March 2006, the Veteran filed a request for reconsideration of the RO's denial of his claims, essentially submitting a timely notice of disagreement with the October 2005 decision.  See 10/31/05 VA 21-4138 Statement in Support of Claim; 38 C.F.R. §§ 20.201, 20.300-2 (2017).  He noted his service in Thailand and submitted a September 2003 letter from the Principal Assistant Deputy Under Secretary of Defense regarding the documented use of Agent Orange outside of the Republic of Vietnam.  See 3/22/06 Congressionals.  Also added to the record were VA and non VA medical records, dated from January 2005 to June 2006, that show his treatment for squamous cell carcinoma of the right ear in January 2006 and for basal cell carcinoma of his right cheek in February 2006.  See 6/29/05 Medical Treatment Record Non Government Facility, pages 3-4.

In an October 2006 rating decision, the RO deferred reconsideration of the Veteran's claims for service connection for skin and tonsillar cancer.  No further action was taken on his claims.

In February 2009, the RO received the Veteran's request to reopen his claims for service connection for tonsillar and skin cancer, according to the July 2009 rating decision.  The evidence added to the record included a Memorandum for the Record regarding herbicide use during the Vietnam Era in Thailand.  See 3/12/09 Memo.  The evidence also included a June 2009 letter from the United States Joint Services Records Research Center (formerly the United States Center for Unit Records Research) indicating an inability to verify or document the Veteran's exposure to herbicides while serving at Korat Air Force Base in Thailand.  See 6/10/09 Third Party Correspondence.  VA medical records, dated from May 2006 to May 2009, were also added to the record.  See 6/17/09 Medical Treatment Record Government Facility.

In the July 2009 rating decision, the RO denied the Veteran's request to reopen his claim for service connection for skin cancer and confirmed and continued the prior denial of service connection for tonsillar cancer, finding that there was no evidence to verify his exposure to Agent Orange, no current treatment for tonsillar cancer, and no evidence of treatment for skin cancer in service.

The Veteran was notified in writing of the RO's July 2009 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of issuance of the July 2009 decision to preclude finality pursuant to 38 C.F.R. § 3.156 (b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the July 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence added to the record since the July 2009 rating decision includes VA and non VA medical records and examination reports dated to March 2016, some duplicative of that previously considered by the RO, and the Veteran's and others' written statements in support of his claims.

Added to the record is a February 2015 statement from D.A.S., M.D., 
a dermatologist, who noted the Veteran's documented exposure to Agent Orange during active service.  See 4/14/15 Third Party Correspondence.  Dr. D.A.S. reported that the Veteran had skin cancers since 2004, with squamous cell carcinoma on the left temple in 2004, posterior ear in 2006, and right temple in 2008.  Basal cell carcinomas were removed from the Veteran's right posterior neck and the left cheek in 2012, and his left nasal sidewall in 2011 and the right preauricular area in 2010.  The Veteran had multitudes of actinic keratoses that were previously treated with liquid nitrogen cryosurgery.  He continued to have actinic keratosis even through current day that required liquid nitrogen cryosurgery.  Dr. D.A.S. noted the Veteran's documentation of skin cancer and Agent Orange exposure, and requested that he be re-evaluated in that light.

In a September 2015 statement, the Veteran reported that he underwent multiple radiation treatments for his tonsillar cancer that caused residual effects including dry mouth and difficulty swallowing.  See 9/30/15 VA 21-4138 Statement in Support of Claim.

In a February 2016 statement, R.M.F., M.D., the Veteran's primary care physician, noted the Veteran's diagnosis of prostate cancer, multiple non melanoma skin cancers, and a persistent nonspecific dermatitis of his upper extremities.  See 2/8/16 Medical Treatment Record Non Government Facility.  The physician also noted the Veteran's multiple treatments for skin cancers by Dr. D. S., the dermatologist, who also treated the upper extremity pruritic dermatitis without resolution.  Dr. R.M.F. pointed to the Veteran's exposure to herbicides during military service, and stated that from the reports he read "it appears that while there is no conclusive evidence that Agent Orange is responsible for [the Veteran's] cancers or dermatitis, Agent Orange (TCCD) exposure has been known to cause cancers."  According to 
Dr. R.M.F., the Veteran's "large number of skin cancers and persistent pruritic dermatitis seem unusual." 

In a March 2016 statement, W.B.H., M.D., a dermatologist, noted the Veteran's exposure to herbicides and that it was "on record" that he had multiple skin cancers removed, including squamous cell carcinomas and basal cell carcinomas, and multitudes of actinic keratosis.  See 3/14/16 Medical Treatment Record Non Government Facility.  The Veteran continued to have these cancers on his face and body.  Dr. W.H. stated that, "[t]here is documentation of skin cancers and [the Veteran] has documentation of Agent Orange exposure.  It is a possibility 
50 [percent] or more of these cancers are caused by exposure to these harmful components of Agent Orange/Dioxin." 

The medical evidence added to the record, along with the Veteran's statements, relate to the previously unestablished elements of a current disability and a link between current skin and tonsillar conditions and service.  Accordingly, the standards under § 3.156(a) have been met and the claims are reopened.

II. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he experienced varied skin cancers that are due to his exposure to Agent Orange while on active military including while serving in Thailand.  5/9/05 VA 21-4138 Statement in Support of Claim; 9/30/15 VA 21-4138 Statement in Support of Claim, page 6.  He states that he was in charge of construction equipment operations and grounds maintenance, a job that involved clearing land and roads and building new roads and foundations, including at the base perimeter where dioxin was sprayed.

Legal Criteria

Under 38 U.S.C. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain specified chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.

Service incurrence for certain diseases, but not skin cancer, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VBA Adjudication Manual, M21-1, IV.ii.2.C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report).  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  3/12/09 VA Memo.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1, M21-1, IV.ii.1.H.5.b.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Facts 

Service personnel records clearly show that the Veteran was stationed at the RTAFB in Korat, Thailand, from May 1966 to April 1967.  See 1/7/05 Military Personnel Record, page 16.  His military occupation was construction equipment operator.  In the January 2013 rating decision, the RO conceded the Veteran's exposure to herbicides.  While not bound by this determination, the Board has no reason to contradict the RO's finding.  Giving the Veteran the benefit of the doubt, the Board finds his job duties brought him near the perimeter of the Korat RTAFB and he was likely exposed to herbicides during service.

Current diagnoses of skin cancer, including basal and squamous cell carcinomas, are established by the medical evidence of record, as set forth in detail above.   

Service connection for skin cancer as due to exposure to herbicides is not warranted on a presumptive basis.  Indeed, skin cancer is not among the diseases listed under 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection is not warranted.

In any event, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Service connection requires evidence of a current disability related to active service.  38 C.F.R. § 3.303.

Here, the record includes several medical opinions bearing on the question of whether the Veteran's skin cancer is related to his active service.

In February 2015, Dr. D.A.S., the dermatologist, noted the Veteran's documented exposure to Agent Orange, and his basal and squamous skin cancers since 2004 and multitudes of actinic keratosis.  Dr. D.S. asked that, since there was documentation of skin cancer and documentation of Agent Orange exposure, that the Veteran be re-evaluated in that light.

In February 2016, Dr. R.M.F., the Veteran's primary care physician, noted the Veteran's diagnosis multiple non melanoma skin cancers, and a persistent nonspecific dermatitis of his upper extremities.  Dr. R.M.F. pointed to the Veteran's exposure to herbicides during military service and stated that, "it appear[ed] that while there is no conclusive evidence that Agent Orange is responsible for [the Veteran's] cancers or dermatitis, Agent Orange (TCCD) exposure has been known to cause cancers."  Dr. R.M.F. found that the Veteran's "large number of skin cancers and persistent pruritic dermatitis seem unusual." 

In March 2016, Dr. W.B.H., the dermatologist, also noted the Veteran's exposure to herbicides and that it was "on record" that he had multiple skin cancers removed, including squamous cell carcinomas and basal cell carcinomas, and multitudes of actinic keratosis.  The Veteran continued to have these cancers on his face and body.  According to Dr. W.B.H., "[t]here is documentation of skin cancers and [the Veteran] has documentation of Agent Orange exposure.  It is a possibility 
50 [percent] or more of these cancers are caused by exposure to these harmful components of Agent Orange/Dioxin." 

Although the Veteran did not seek treatment for skin cancer in service, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran's exposure to herbicides in service is not in dispute.

The evidence in favor of the Veteran's claim includes the statements of three treating physicians, two of whom are dermatologists, that associate the Veteran's basal and squamous cell skin cancers with his exposure to herbicide agents during active service.  Reading the statements in the aggregate and in the light most favorable to the Veteran, the Board concludes that the onset of his skin cancers cannot be dissociated from his exposure to herbicides during active service.  There is no medical opinion of record to contradict these opinions.  

Thus, resolving all doubt in the Veteran's favor, the Board finds that the probative medical evidence of record is, thus, in equipoise as to whether the Veteran's skin cancer had its onset in active service including his exposure to herbicides.  As such, resolving all doubt in the Veteran's favor, his service connection claim for skin cancer is granted.  38 U.S.C. §§ 1110, 1131, 1116, 5107(b); 38 C.F.R. § 3.303.

ORDER

New and material evidence has been received to reopen the claims for service connection for skin and tonsillar cancer. 

Service connection for skin cancer, including basal and squamous cell carcinomas, is granted.


REMAND

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for tonsillar cancer triggers VA's duty to assist and provide an examination/opinion.  Shade, 24Vet. App. at 120-21.  Additionally, recent medical records regarding the Veteran's VA medical treatment since March 2016 should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's VA treatment since March 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing of the development requested above, schedule the Veteran for a VA examination by an otolaryngologist (ear, nose, and throat specialist) to determine whether any current tonsillar cancer disability is related to service.  An examination conducted by a medical professional other than a physician is not acceptable.  [If a physician is not available to conduct the actual examination, then a physician must review the examination report and answer the following.]  After completion of the examination and review of the record, the examiner should answer the following questions:

a. Does the appellant have any residuals of tonsillar cancer, including dry mouth and swallowing difficulty that at least as likely as not began in active service or are otherwise the result of a disease or injury in such service including exposure to herbicides? 

b. The examiner should provide a comprehensive rationale for each opinion given. 

c. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

d. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

3. If any benefit on appeal remains denied, then issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


